In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), entered July 5, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with sufficient admissible evidence to rebut the defendant’s prima facie showing that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439 [2001]). Thus, summary judgment was properly granted to the defendant (see Licari v Elliott, 57 NY2d 230 [1982]). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.